UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1976


CALISTER SIMANGWI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 22, 2009                 Decided:   May 20, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore Nkwenti, Silver Spring, Maryland, for Petitioner.
Michael F. Hertz, Acting Assistant Attorney General, Michelle G.
Latour, Assistant Director, Nairi M. Simonian, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calister Simangwi, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)        dismissing     her        appeal      from     the       immigration

judge’s    denial      of    her    requests          for       asylum,    withholding         of

removal, and protection under the Convention Against Torture.

            Before          this        court,        Simangwi            challenges           the

determination that she failed to establish her eligibility for

asylum.          To    obtain      reversal       of        a    determination           denying

eligibility for relief, an alien “must show that the evidence

[s]he presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                                   INS v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                              We have reviewed

the evidence of record and conclude that Simangwi fails to show

that the evidence compels a contrary result.                               Accordingly, we

cannot grant the relief that she seeks.

            Additionally,          we     uphold       the       denial        of     Simangwi’s

request    for    withholding       of    removal.              “Because       the    burden    of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant

who   is   ineligible        for   asylum        is    necessarily         ineligible          for

withholding       of     removal        under     [8        U.S.C.]        §        1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                                   Because



                                            2
Simangwi failed to show that she is eligible for asylum, she

cannot meet the higher standard for withholding of removal.

           We also find that substantial evidence supports the

finding that Simangwi failed to meet the standard for relief

under the Convention Against Torture.               To obtain such relief, an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”      8 C.F.R. § 1208.16(c)(2) (2008).                  We find that

Simangwi   failed    to    make    the       requisite   showing       before     the

immigration court.

           Accordingly,     we    deny       the   petition   for     review.      We

dispense   with     oral   argument      because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                         3